Citation Nr: 0515947
Decision Date: 06/13/05	Archive Date: 09/19/05

Citation Nr: 0515947	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-21 815	)	DATE JUN 13 2005
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for a service-connected 
incurvated dystrophic nail of the left great toe, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



VACATUR
 
The veteran served on active duty from June 1945 to November 
1946, and from October 1948 to October 1952.

In September 2003, the Board remanded the veteran's claim for 
an increased rating for a service-connected incurvated 
dystrophic nail of the left great toe.  In doing so, the 
Board determined that a "July 2003" Board hearing (the 
correct date is July 2002) constituted a timely notice of 
disagreement to a "June 2003" rating decision (the correct 
date is June 2000), and remanded the case for a statement of 
the case on this issue, pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).

Upon further review of the file, it is apparent that that 
portion of the Board's September 2003 decision-remand that 
remanded the issue of entitlement to an increased rating for 
a service-connected incurvated dystrophic nail of the left 
great toe must now be vacated as this claim was improperly 
remanded to the RO for further development.  

In this regard, in June 2000 the Board granted an increased 
rating of 10 percent for the service connected incurvated 
dystrophic nail of the left great toe.  That decision is 
final.  38 U.S.C.A. § 7104.  A subsequent June 2000 rating 
decision implemented the Board's decision.  Later in June 
2000 the veteran submitted a notice of disagreement 
concerning the effective date of the assignment of the 10 
percent.

As there was no claim pending there cannot be a timely notice 
of disagreement.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2004).  

Given the aforementioned, the remand portion of the September 
2003 decision-remand must be vacated.  See 38 C.F.R. § 
20.904.  A new decision will be entered as to this issue.  



ORDER

The remand portion of the Board's September 2003 decision-
remand, that remanded the issue of increase in a 10 percent 
rating for a service-connected incurvated dystrophic nail of 
the left great toe, is VACATED.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0323316	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than May 20, 1992, 
for the grant of service connection for incurvated dystrophic 
nail, left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel






INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946, and from October 1948 to October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Boston, Massachusetts.  

In December 2000 the RO denied service connection for a left 
ankle disability on a secondary basis.  A statement of the 
case was issued on April 7, 2003.  During a hearing held at 
the RO in July 2002 before the undersigned Veterans Law Judge 
the representative made references to the left ankle 
disorder.  

It is unclear whether the veteran is raising the issue of 
timeliness perfecting an appeal with regard to the December 
2000 denial.  This matter is referred to the RO for 
clarification and, thereafter, any actions deemed 
appropriate.  


FINDINGS OF FACT

1.  In April 1986, the Board denied service connection for a 
left great toenail disorder.  

2.  The veteran submitted a claim to reopen, which was 
received at the RO on May 20, 1992.  

3.  In an August 1997 rating decision, the RO granted service 
connection for incurvated dystrophic nail, left great toe and 
correctly assigned an effective date of May 20, 1992, the 
date of receipt of the reopened claim.


CONCLUSION OF LAW

The criteria for an effective date prior to May 20, 1992, for 
the grant of service connection for incurvated dystrophic 
nail, left great toe, have not been met. 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

In this case, the RO has provided the veteran and his 
representative with notice of the information and evidence 
necessary to substantiate his claim by letter dated in June 
2000.  The June 2000 rating decision, Statement of the Case 
(SOC), and subsequent correspondence to the veteran in April 
2001 and June 2003, provided the veteran with sufficient 
information regarding the applicable law and regulations and 
the evidence necessary to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 182 (2002).  

Additionally, the Board notes that the VA has assisted the 
veteran to develop his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  
The record discloses that VA and private medical records were 
secured based upon information and release forms executed by 
the veteran.  A hearing was held in this matter in July 2002, 
during which the veteran's contentions were adequately 
documented.  Inasmuch as no further viable areas of 
development have been identified by the veteran or referenced 
in the assembled reports associated with the claims folder, 
the Board is satisfied that the record has been fully and 
adequately developed for appellate review.  Therefore, the 
Board is satisfied that it has discharged its duties as set 
forth in the VCAA. 

Factual Background

A review of the evidence of record discloses that the veteran 
filed his original claim in February 1965, for service 
connection for disability of the left great toe.  The RO 
denied service connection for a disability of the left great 
toe In March 1965.  

The record discloses that the veteran next filed a claim for 
compensation benefits for a disorder of the left toe in 
August 1985.  By rating decision, dated in September 1985, 
the RO again denied the veteran's claim for service 
connection for a left toe disorder.  He perfected an appeal 
relative to this determination.

In an April 1986 decision, the Board determined that a 
chronic disorder of the left great toe was not incurred in or 
aggravated by military service.  This decision is final 
absent clear and unmistakable error.  38 U.S.C.A. § 7104 
(West 2002).

On May 20, 1992, was the veteran's application to reopen his 
claim for service connection for a left great toenail 
disorder was received at the RO.  In August 1997 the RO 
determined that the veteran had submitted new and material 
evidence and reopened the veteran's claim and granted service 
connection for dystrophic nail of the left great toe.  This 
grant was based in part on an opinion by a VA physician in 
June 1997.  The RO assigned a non-compensable rating 
effective from May 20, 1992, the date of receipt of the 
reopened claim.  A compensable rating evaluation of 10 
percent was later awarded and made effective from May 20, 
1992.

In a September 2000 statement the veteran indicated that he 
believed he filed a claim for service connection for a left 
toenail disorder at the RO in 1983.  He requested an 
effective date for the grant of service connection back to 
1983. 

A hearing was held before the undersigned Veterans Law Judge 
sitting at the RO in July 2002.  At that time the veteran and 
his spouse provided testimony in support of the veteran's 
claim.

Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A reopened claim is defined as "[a]ny application for a 
benefit received after final disallowance of an earlier claim 
. . . ."  38 C.F.R. § 3.160(e) (2002).

The law and regulations controlling the assignment of 
effective dates are clearly set forth.  In cases involving 
new and material evidence, where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

In is regard the veteran has indicated that he believed he 
filed a claim for service connection in 1983.  A review of 
the records does not show that a claim was received in 1983.  
The record does reflect that the veteran filed a claim in 
1985.  However, in April 1986, the Board denied the veterans 
claim for service connection for a left great toenail 
disorder.  This decision is final absent clear and 
unmistakable error.  38 U.S.C.A. § 7104.  

The veteran's reopened claim was received on May 20, 1992 by 
the RO.  In August 1997 the RO assigned an effective date of 
May 20, 1992 for the grant of service connection for a left 
great toenail disorder, which is the date of receipt of 
claim.  The Board concurs with this decision.  There is no 
evidence of record, which provides a basis for the assignment 
of an effective date prior to May 20, 1992.  Accordingly, the 
weight of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than May 20, 1992, 
for the grant of service connection for dystrophic nail, left 
great toe, is denied.


REMAND

In June 2003 the RO denied entitlement to an increased rating 
for the dystrophic nail, left great toe, rated as 10 percent 
disabling.  During his hearing in July 2003 the 
representative indicated that the veteran was appealing this 
decision.  The Board construes the representative's 
statements as a notice of disagreement.  Accordingly, a 
statement of the case is required.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, the case is Remanded for the following actions:

The RO should furnish the appellant and his 
representative a statement of the case 
regarding the issue of entitlement to an 
increased evaluation for the left great 
toenail disorder.  He should be informed of 
the requirements necessary to perfect an 
appeal.  The RO is informed that this issue 
is not before the Board until the veteran 
perfects a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 





